DETAILED ACTION
This Office Action is in response to application 17/535,624 filed on November 25, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021, 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patent in view of the prior art of record (Yeh and Gulley)

U.S. Patent No. 11,251,946 which is directed to quantum key synchronization within a server-cluster.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claim limitations are either anticipated by the claims of the issued patents, or
are otherwise obvious variations. 

Examiner’s remarks to overcome the rejection above
The Examiner encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action for compact prosecution. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2011/0317836 to Yeh-Yeh teaches a quantum cryptography service network to let a point-to-point quantum key equipment in one segment be redesigned to cooperate with other quantum key equipment in other segments to form a quantum key service network. Therefore, the generated quantum keys can be used across different segments. Each node in the quantum key service network can provide the quantum key to nearby telecommunication equipment in the telecommunication network of the same premises.
U.S. Pat. Number 8,170,211 to Langer-Langer teaches quantum cryptographic connections provided with quantum channels and public channels for connecting to the respective quantum channels, for generating secrets or keys by means of quantum cryptography for managing symmetrical secrets or keys, while the quantum optics means are provided separately in decentral modules for the plurality of quantum channel connections.
U.S. Pub. Number 2021/0083863 to Bush-Bush teaches quantum key distribution can be used to protect time-sensitive networking while time-sensitive networking provides support for implementing quantum key distribution. Quantum key distribution may use components of quantum mechanics by allowing computing devices (e.g., computers, sensors, controllers, etc.) to produce a shared random secret key known only to the computing devices. This shared key is used to encrypt and decrypt messages communicated between the computing devices.
U.S. Pub. Number 2018/0375650 to Legre-Legre teaches a Quantum Key Distribution apparatus, for exchanging at least one quantum key with another Quantum Key Distribution apparatus, comprising a Random Number Generator for generating a random bit signal, receiving the signal from the driver, for exchanging, through a quantum channel, said quantum key, a clock for synchronizing the working of the QKD apparatus, characterized in that said apparatus comprises an External Random Number Generator input adapted to receive an external random bit generated by an External Random Number Generator connected to said Quantum Key. 
U.S. Pat. Number 9,698,979 to Armstrong-Armstrong teaches first system includes a random number generator, preferably operating in the quantum region, which provides bits representing random number. A quantum key distributor is coupled to the random number generator for receiving the bits representing random numbers and transmitting them to a second system. A quantum channel connects the quantum key distributor to the second node to enable transfer of the bits representing random numbers to the second node. The quantum channel operates in the quantum regime of light, allowing it to enable detection of interference with the quantum channel, e.g. by a third party attempting to compromise the information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491